DETAILED ACTION

 				          Status of Application

This action is in response to a Request for Continued Examination filed on December 1, 2020 relating to U.S. Patent Application No. 16/076,725 filed on August 9, 2018. Claims 1, 11 and 22 have been amended. Claim 7 has been canceled. Claims 1-5, 8, 10-14, 22-24, and 27-30 are currently pending

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's Remarks filed on December 1, 2020 have been fully considered.
Applicant's arguments with respect to the 35 USC § 101 rejections are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant asserts that in light of the amended claims the invention collects and stores data and or metadata on debtor activity and analyzes data on user behavior to determine the most effective communication for debt recovery. The collection, storage and analysis of data is merely using generic computer components and software to implement the abstract idea. This is a business method and not a technical improvement. It is not a practical application as contemplated by the guidelines. A technical improvement, such as, for 

With respect to the Section 103 rejections Applicant asserts that the cited references of Imrey and Paulus do not teach the elements in the amended independent claims, particularly the collection, storing and analysis of debtor data to determine and send the most effective communication for debt recovery. Imrey analyzes data and generates settlement offers to a debtor for collecting a debt. Paulus collects, stores and analyzes user profile and behavioral data to determine the most effective communication to send a user. The combination of  Imrey and Paulus teach all of the elements of the amended claims. Applicant also refers to Table 1 from its previous submission asserting that it demonstrates the effectiveness of the invention. As stated in the previous Office Action, Applicant did not provide details as to how this Table, its data and results was prepared and compiled and was not properly presented for consideration. The Section 103 rejection is maintained.  

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 - Statutory Class
Claims 1 – 5, 8, 10 and 27 - 30 are directed to a method implemented by a computing device comprising means to send and receive information, a processor and memory. Claims 11 - 

Step 2A, Prong 1 – Abstract Idea 
Independent claims 1, 11 and 22 each recites the abstract idea of displaying an indication of  a debt owing, displaying a proposed payment plan for settlement of the debt, receiving an indication that the debtor accepts the proposed plan and  receiving the payment. The abstract idea amounts to commercial interactions and legal obligations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.

Step 2A, Prong 2 – Practical Application
Claims 1, 11 and 22 implement the claimed invention of receiving a debt payment with a computer, processor and memory. Given their broadest reasonable interpretation, all of these claim elements add nothing more to the abstract idea than implementation via generic computer with a computer, processor, memory, server and software. The steps/operations performed by these generic components amount to sending a message to a debtor mobile computing device displaying an indication of  a debt owing; displaying a proposed payment plan to the debtor mobile computing device for settlement of the debt; receiving an indication that the debtor accepts the proposed plan; and  receiving the payment. The additional elements of collecting behavioral data and testing to determine the most effective message to send to a debtor and analyzing the behavioral data to identify the most efficient and effective communication with 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims involving implementing the abstract idea with generic components add nothing more to the abstract idea. The elements described above as insignificant extra-solution activity do not amount to significantly more than the abstract idea because the concepts of receiving, analyzing, and transmitting data over a network have been recognized by the courts as well understood, routine, and conventional activities (See Intellectual Ventures I LLC v. Symantec Corp., 838 F. 3d  1307 (Fed. Cir. 2016); OIP Techs, Inc., v. Amazon.com, Inc., 788 F. 3d 1359 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F. 3d 1350 (Fed. Cir. 2014).  
 
Dependent claims
Claims 2, 12, 23 (electronic message), 3, 13, 24 (indication of debt), 4, 14 (offering discount), 5 (automated negotiation process), 8 (payment through debtor portal), and 30 (SMS, RCS or email message) further define and merely add specificity to the abstract idea. Claim 10 (data collection and analysis) and 27-29 (testing) involve insignificant extra-solution activity. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 5, 8, 10 – 14, 22 – 24 and 27 - 30 are not patent eligible.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 8, 10 – 14, 22 – 24 and 27 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1and 11 the terms “the most effective message”, “the most effective communication” and “the most efficient and effective communication” lack antecedent basis. In Claim 22 the terms “the most effective message”, “the most effective communication” and “the communication identified to be the most efficient and effective” lack antecedent basis. This renders Claims 1, 11 and 22 (including claims 1 – 5, 8, 10, 27 - 30, 12-14 and 23-24 due to their dependencies) indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5,  8, 10 – 14,  22 – 24 and 27 - 30  are rejected under 35 U.S.C. 103 as being unpatentable over Imrey et al., US 2011/0178922 A1, in view of Paulus et al., US 10,169, 827 B1.

Claim 1:
Imrey teaches:
A method of receiving a debt payment comprising: 

sending a message to a debtor computing device comprising a link to a debtor portal; (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion, such as by prerecorded telephone message, letter, or possibly electronic contact such as email or text messaging. The debtor may then access the web site and log in and connect with the system via the debtor interface.))

displaying on the debtor computing device an indication of the debt owing; (See Imrey, Par. 90 (The debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled.))

displaying on the debtor computing device a proposed payment plan for settlement of the debt; (See Imrey, Par. 101 (The decision engine interacts with the debtor via the debtor interface and based on the specific debt owed, prepares a set of offers to the debtor, the set including at least one offer, which are conveyed to the debtor via the debtor interface.))

receiving an indication that the debtor accepts the proposed payment plan; (See Imrey, Par. 101 (The debtor may then select one of the proposed offers for resolution of the transaction.))

sending the communication identified to be the most efficient and effective to the debtor; (See Imrey, Par. 101 (The decision engine interacts with the debtor via the debtor interface and based on the specific debt owed, prepares a set of offers to the debtor, the set including at least one offer, which are conveyed to the debtor via the debtor interface.))

receiving the debt payment. (See Imrey, Par. 153 (The debtor employs his or her user interface device to provide a payment, such as in the form of an EFT or credit card information.))

Imrey does not teach, however, Paulus teaches:

collecting and storing in one or more database, data and/or metadata on debtor activity; (See Paulus, Fig. 1 (User profile data store 150, user profile data 151.), Col. 14, lines 57-67 (User profile data includes but is not limited to: user historical context data representing the individual user's historical data and experiences related to content being delivered; peer group historical context data representing historical data and experiences of peers of the user and/or other users similar the user related to content being delivered; and/or user feedback and emotional profile data representing the feedback and/or historical data from the user indicating the sensitivities of the individual user and/or the user's culture/society; and/or emotional state data indicating an emotional state of a user.))

collecting behavioural data and using testing to determine the most effective message to send to a debtor the testing utilising one or more algorithm which collect data on debtor behaviour, and a suggestive analytics framework which takes the data on debtor behaviour and determines the most effective communication for debt recovery; (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 20, lines 42-45 (In one embodiment, in order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.), Col. 22, lines 42-46, (In order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.), Col. 25, lines 66-67, Col. 26 , lines 1-2 (User profile data associated with a
user is obtained, including, but not limited to user historical context data and/or user feedback and emotional profile data.), Col. 26, lines 6-11(One or more emotional effect prediction analytics modules are provided implementing one or more emotional effect prediction algorithms and the one or more emotional effect prediction analytics modules are provided access to the current content data and the user profile data.), Col. 26, lines 11-16 (Current content data and the user profile data are analyzed by the one or more
emotional effect prediction algorithms of the one or more emotional effect prediction analytics modules to predict an emotional effect on the user of the current content represented by the current content data.), Col. 26, lines 26-32 (Based, at least in part, on the identified content type associated with the current content data and the predicted emotional effect on the user of the current content, an appropriate one of the one or more content delivery messages for the identified content type associated
with the current content data is selected.))

using real-time analytics to analyse the debtor behaviour to identify the most efficient and effective communication with debtors; (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 20, lines 42-45 (In one embodiment, in order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery
messages more effectively, A/B tests are conducted in samples of users.), Col. 26, lines 11-16 (The current content data and the user profile data are analyzed by the one or more emotional effect prediction algorithms of the one or more emotional effect prediction analytics modules to predict an emotional effect on the user of the current content represented by the current content data.), Col 26, lines 27-32 (Based on the identified content type associated with the current content data and the predicted emotional effect on the user of the current content, an appropriate one of the one or more content delivery messages for the identified content type associated with the current content data is selected.))
learning from debtor behaviour; (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 25, lines 66-67, Col. 26, lines 1-2 (User profile data associated with a user is obtained, including, but not limited to, user historical context data and/or user feedback and emotional profile data.), Col. 31, lines 30 - 34 (User feedback and emotional profile data can include data received from the user regarding the appropriateness of previously provided content delivery messages and/or user experience components.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Imrey discussed above, a step for interactive testing to determine the most effective message to a user, analyzing user data to identify the most efficient and effective communication to a user and learning from debtor behaviour, as taught by Paulus, in order to provide a debtor with payment options in the most effective, respectful way in light of the debtor’s circumstances, so as to secure payment of the debt. (See Paulus, Col. 1, lines 65-67, Col. 2, lines 1-4, 21-33). Since the claimed invention is merely a combination of old elements, Imrey’s receiving payment of a debt and Paulus’ interactive testing, analyzing user data and learning from debtor behavior, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 2:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey further teaches:

the message sent comprises an electronic message. (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion such as by electronic contact such as email or text messaging.))

Claim 3:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey further teaches:

the message further comprises an indication of the debt owing. (See Imrey, Par. 90 (The debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled.))

Claim 4:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey further teaches:

offering a discount to the debtor if the discounted amount is paid within a limited time. (See Imrey, Par. 110, (Settlement offers will vary by debtor. The settlement offers may, for example, present differently structured financial terms to the debtor. Offers may include a discounted lump sum immediate payment and a monthly payment amount financed at a stated interest rate.))

Claim 5:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey further teaches:
the offer of a discount initiates an automated negotiation process with the debtor. (See Imrey, Par. 126 (Settlement offers may be presented to the debtor. Each offer may have an expiration date associated therewith and an icon or button for the debtor to select to enable acceptance of a particular offer.), Par. 127 (Server may also present, an icon or button for the debtor to click to indicate a desire to negotiate other terms with the creditor using server.))

Claim 8:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey further teaches:

the payment is received through the debtor portal. (See Imrey, Par. 153 (The debtor employs his or her user interface device to provide a payment, such as in the form of an EFT or credit card information.))



Claim 10:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey further teaches:


using algorithmic learning to inform decisions on the type of credit offered to a debtor and/or to identify a debtor risk profile. (See Imray, Par. 111 (Creditor decision criteria represents information (e.g., stored in memory accessible by the server that may be used by the decision engine in generating settlement offers. Criteria may be information previously provided by one or more creditors each independently accessing the server using its own creditor server. Criteria may be stored as a set of rules that the decision engine follows in generating offers.))


Claim 11:

Imrey teaches:

A server based system for receiving a debt payment comprising: a network connected messaging processor for sending a message to a debtor computing device, the sent message comprising a link to a debtor portal; (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion, such as by prerecorded telephone message, letter, or possibly electronic contact such as email or text messaging. The debtor may then access the web site and log in and connect with the system via the debtor interface.))

a portal for displaying on the debtor computing device an indication of the debt owing (See Imrey, Par. 90 (The debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled.))

displaying on the debtor computing device a proposed payment plan for settlement of the debt; (See Imrey, Par. 101 (The decision engine interacts with the debtor via the debtor interface and based on the specific debt owed, prepares a set of offers to the debtor, the set including at least one offer, which are conveyed to the debtor via the debtor interface.))
a server adapted to interface with the debtor computing device for receiving an indication that the debtor accepts the proposed payment plan; (See Imrey, Par. 75, ( Fig. 2 illustrates the logical arrangement of software modules that may be executed by server 102 as part of software 112. Some or all of these logical modules could, for example, be distributed across multiple servers. Debtor interface 222 may provide an interface to debtors using debtor device 106 and provide information provided from such debtors to decision engine 206.), Par 101, (The debtor may then select one of the proposed offers for resolution of the transaction via the debtor interface.))
sending the communication identified to be the most efficient and effective to the debtor; (See Imrey, Par. 101 (The decision engine interacts with the debtor via the debtor interface and based on the specific debt owed, prepares a set of offers to the debtor, the set including at least one offer, which are conveyed to the debtor via the debtor interface.))

the system receiving the debt payment. (See Imrey, Par. 153 (The debtor employs his or her user interface device to provide a payment, such as in the form of an EFT or credit card information.))

Imrey does not teach, however, Paulus teaches:

a database for collecting and storing data and/or metadata on debtor activity; (See Paulus, Fig. 1 (User profile data store 150, user profile data 151.), Col. 14, lines 57-67 (User profile data includes but is not limited to: user historical context data representing the individual user's historical data and experiences related to content being delivered; peer group historical context data representing historical data and experiences of peers of the user and/or other users similar the user related to content being delivered; and/or user feedback and emotional profile data representing the feedback and/or historical data from the user indicating the sensitivities of the individual user and/or the user's culture/society; and/or emotional state data indicating an emotional state of a user.))

the portal collecting behavioural data and using testing to determine the most effective message to send to a debtor the testing utilising one or more algorithm which collect data on debtor behaviour, and a suggestive analytics framework which takes the Page 3 of 9data on debtor behaviour and determines the most effective communication for debt recovery; (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 20, lines 42-45 (In one embodiment, in order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery
messages more effectively, A/B tests are conducted in samples of users.), Col. 22, lines 42-46, (In order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.), Col. 25, lines 66-67, Col. 26 , lines 1-2 (User profile data associated with a user is obtained, including, but not limited to user historical context data and/or user feedback and emotional profile data.), Col. 26, lines 6-11(One or more emotional effect prediction analytics modules are provided implementing one or more emotional effect prediction algorithms and the one or more emotional effect prediction analytics modules are provided access to the current content data and the user profile data.), Col. 26, lines 11-16 (Current content data and the user profile data are analyzed by the one or more emotional effect prediction algorithms of the one or more emotional effect prediction analytics modules to predict an emotional effect on the user of the current content represented by the current content data.), Col. 26, lines 26-32 (Based, at least in part, on the identified content type associated with the current content data and the predicted emotional effect on the user of the current content, an appropriate one of the one or more content delivery messages for the identified content type associated with the current content data is selected.))

using real-time analytics to analyse debtor behaviour to identify the most efficient and effective communication with customers; (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 20, lines 42-45 (In one embodiment, in order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.), Col. 26, lines 11-16 (The current content data and the user profile data are analyzed by the one or more emotional effect prediction algorithms of the one or more emotional effect prediction analytics modules to predict an emotional effect on the user of the current content represented by the current content data.), Col 26, lines 27-32 (Based on the identified content type associated with the current content data and the predicted emotional effect on the user of the current content, an appropriate one of the one or more content delivery messages for the identified content type associated with the current content data is selected.))
learning from debtor behaviour. (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 25, lines 66-67, Col. 26, lines 1-2 (User profile data associated with a user is obtained, including, but not limited to, user historical context data and/or user feedback and emotional profile data.), Col. 31, lines 30 - 34 (User feedback and emotional profile data can include data received from the user regarding the appropriateness of previously provided content delivery messages and/or user experience components.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Imrey discussed above, a step for interactive testing to determine the most effective message to a user, analyzing user data to identify the most efficient and effective communication to a user and learning from debtor behaviour, as taught by Paulus, in order to provide a debtor with payment options in the most effective, respectful way in light of the debtor’s circumstances, so as to secure payment of the debt. (See Paulus, Col. 1, lines 65-67, Col. 2, lines 1-4, 21-33). Since the claimed invention is merely a combination of old elements, Imrey’s receiving payment of a debt and Paulus’ interactive testing, analyzing user data and learning from debtor behavior, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 12:

Imrey and Paulus teach each and every element of Claim 11 above.

Imrey further teaches:

the message sent by the processor comprises an electroniclectronic message. (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion such as by electronic contact such as email or text messaging.))


Claim 13:

Imrey and Paulus teach each and every element of Claim 11 above.

Imrey further teaches:

the message sent by the processor further comprises an indication of the debt owing. (See Imrey, Par. 90 (The debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled.))

Claim 14:

Imrey and Paulus teach each and every element of Claim 11 above.

Imrey further teaches:

the portal further offers a discount to the debtor if the discounted amount is paid within a limited time. (See Imrey, Par. 110, (Settlement offers will vary by debtor. The settlement offers may, for example, present differently structured financial terms to the debtor. Offers may include a discounted lump sum immediate payment and a monthly payment amount financed at a stated interest rate.))
 
	
Claim 22:

A computer program product for receiving a debt payment, the computer program product comprising a non-transitory computer usable medium and computer readable program code embodied on said non-transitory computer usable medium, the computer readable code comprising: computer readable program code devices (i) configured to cause the computer to send a message to a debtor computing device, the sent message comprising a link to a debtor portal; computer readable program code devices (ii) configured to cause the computer to display on the debtor computing device an indication of the debt owing and to display on the debtor computing device a proposed payment plan for settlement of the debt; and Page 4 of 9computer readable program code devices (iii) configured to cause the computer to receive an indication that the debtor accepts the proposed payment plan; computer readable program code devices (iv) configured to cause the computer to collect and store in one or more database, data and/or metadata on debtor activity; computer readable program code devices (v) configured to cause the computer to collect behavioural data and use testing to determine the most effective message to send to a debtor, the testing utilising one or more algorithm which collect data on debtor behaviour and a suggestive analytics framework which takes the data on debtor behaviour and determines the most effective communication for debt recovery; computer readable program code devices (vi) configured to learn from the debtor behaviour; computer readable program code devices (vii) configured to send the communication identified to be the most efficient and effective to the debtor; and computer readable program code devices (viii) configured to cause the computer to receive the debt payment


Imrey teaches:
  
A computer program product for receiving a debt payment, the computer program product comprising a non-transitory computer usable medium and computer readable program code embodied on said non-transitory computer usable medium, the computer readable code comprising: (See Imrey, Par. 62 (Processing and functionality can be implemented in the form of the form of software being run by a general purpose or network processor. Data handled in such processing or created as a result of such processing can be stored in any type of memory as is conventional in the art. Data may be stored in longer term storage devices, such as magnetic disks, rewritable optical disks, and so on. A computer-readable media may comprise any form of data storage mechanism, including existing memory technologies as well as hardware or circuit representations of such structures and of such data.), Par 63 (The methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave, disk drive, or other computer-readable medium.))

computer readable program code devices (i) configured to cause the computer to send a message to a debtor computing device, the sent message comprising a link to a debtor portal; (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion, such as by prerecorded telephone message, letter, or possibly electronic contact such as email or text messaging. The debtor may then access the web site and log in and connect with the system via the debtor interface.))
 
computer readable program code devices (ii) configured to cause the computer to display on the debtor computing device an indication of the debt owing and (See Imrey, Par. 90 (The debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled.))

to display on the debtor computing device a proposed payment plan for settlement of the debt; and (See Imrey, Par. 101 (The decision engine interacts with the debtor via the debtor interface and based on the specific debt owed, prepares a set of offers to the debtor, the set including at least one offer, which are conveyed to the debtor via the debtor interface.))

computer readable program code devices (iii) configured to cause the computer to receive an indication that the debtor accepts the proposed payment plan; (See Imrey, Par. 101 (The debtor may then select one of the proposed offers for resolution of the transaction.))

computer readable program code devices (vii) configured to send the communication identified to be the most efficient and effective to the debtor; and (See Imrey, Par. 101 (The decision engine interacts with the debtor via the debtor interface and based on the specific debt owed, prepares a set of offers to the debtor, the set including at least one offer, which are conveyed to the debtor via the debtor interface.))

computer readable program code devices (viii) configured to cause the computer to receive the debt payment. (See Imrey, Par. 153 (The debtor employs his or her user interface device to provide a payment, such as in the form of an EFT or credit card information.))

Imrey does not teach, however, Paulus teaches:

computer readable program code devices (iv) configured to cause the computer to collect and store in one or more database, data and/or metadata on debtor activity; (See Paulus, Fig. 1 (User profile data store 150, user profile data 151.), Col. 14, lines 57-67 (User profile data includes but is not limited to: user historical context data representing the individual user's historical data and experiences related to content being delivered; peer group historical context data representing historical data and experiences of peers of the user and/or other users similar the user related to content being delivered; and/or user feedback and emotional profile data representing the feedback and/or historical data from the user indicating the sensitivities of the individual user and/or the user's culture/society; and/or emotional state data indicating an emotional state of a user.))
 
computer readable program code devices (v) configured to cause the computer to collect behavioural data and use testing to determine the most effective message to send to a debtor, the testing utilising one or more algorithm which collect data on debtor behaviour and a suggestive analytics framework which takes the data on debtor behaviour and determines the most effective communication for debt recovery; (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 20, lines 42-45 (In one embodiment, in order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.), Col. 22, lines 42-46, (In order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.), Col. 25, lines 66-67, Col. 26 , lines 1-2 (User profile data associated with a user is obtained, including, but not limited to user historical context data and/or user feedback and emotional profile data.), Col. 26, lines 6-11(One or more emotional effect prediction analytics modules are provided implementing one or more emotional effect prediction algorithms and the one or more emotional effect prediction analytics modules are provided access to the current content data and the user profile data.), Col. 26, lines 11-16 (Current content data and the user profile data are analyzed by the one or more emotional effect prediction algorithms of the one or more emotional effect prediction analytics modules to predict an emotional effect on the user of the current content represented by the current content data.), Col. 26, lines 26-32 (Based, at least in part, on the identified content type associated with the current content data and the predicted emotional effect on the user of the current content, an appropriate one of the one or more content delivery messages for the identified content type associated with the current content data is selected.))
computer readable program code devices (vi) configured to learn from the debtor behavior. (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 25, lines 66-67, Col. 26, lines 1-2 (User profile data associated with a user is obtained, including, but not limited to, user historical context data and/or user feedback and emotional profile data.), Col. 31, lines 30 - 34 (User feedback and emotional profile data can include data received from the user regarding the appropriateness of previously provided content delivery messages and/or user experience components.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Imrey discussed above, a step for interactive testing to determine the most effective message to a user, analyzing user data to identify the most efficient and effective communication to a user and learning from debtor behaviour, as taught by Paulus, in order to provide a debtor with payment options in the most effective, respectful way in light of the debtor’s circumstances, so as to secure payment of the debt. (See Paulus, Col. 1, lines 65-67, Col. 2, lines 1-4, 21-33). Since the claimed invention is merely a combination of old elements, Imrey’s receiving payment of a debt and Paulus’ interactive testing, analyzing user data and learning from debtor behavior, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 23:

Imrey and Paulus teach each and every element of Claim 22 above.

Imrey further teaches:

the message sent comprises an electronic message. (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion such as by electronic contact such as email or text messaging.))


Claim 24:

Imrey and Paulus teach each and every element of Claim 22 above.

Imrey further teaches:

the message sent further comprises an indication of the debt owing. (See Imrey, Par. 90 (The debtor may identify the debt for which he or she is inquiring, typically by selecting from a menu which may contain one or more debts available to be settled.))

 
Claim 27:

Imrey and Paulus teach each and every element of Claim 1 above.

Imrey does not teach, however, Paulus teaches:

the testing comprises testing to determine the most effective ways to contact a debtor. (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 22, lines 42-46, (In order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Imrey discussed above, a step for interactive testing to determine the most effective message to a user, as taught by Paulus, in order to provide a debtor with payment options in the most effective, respectful way in light of the debtor’s circumstances, so as to secure payment of the debt. (See Paulus, Col. 1, lines 65-67, Col. 2, lines 1-4, 21-33). Since the claimed invention is merely a combination of old elements, Imrey’s receiving payment of a debt and Paulus’ interactive testing to identify the most efficient and effective communication to a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable

Claim 28:

Imrey and Paulus teach each and every element of Claim 27 above.

Imrey does not teach, however, Paulus teaches:

The method of Claim 27 wherein the testing comprises multivariate testing. (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 22, lines 42-46, (In order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Imrey discussed above, a step for interactive testing to determine the most effective message to a user, as taught by Paulus, in order to provide a debtor with payment options in the most effective, respectful way in light of the debtor’s circumstances, so as to secure payment of the debt. (See Paulus, Col. 1, lines 65-67, Col. 2, lines 1-4, 21-33). Since the claimed invention is merely a combination of old elements, Imrey’s receiving payment of a debt and Paulus’ interactive testing to identify the most efficient and effective communication to a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Claim 29:

Imrey and Paulus teach each and every element of Claim 28 above.

Imrey does not teach, however, Paulus teaches:

the testing comprises A/B testing or split testing. (See Paulus, Col. 13, lines 1-5 (In the various embodiments, content type can include a bill payment.), Col. 22, lines 42-46, (In order to tailor and/or evolve the written wording or the verbal intonation or the three-dimension visual interactions of the content of the content delivery messages more effectively, A/B tests are conducted in samples of users.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Imrey discussed above, a step for interactive testing to determine the most effective message to a user, as taught by Paulus, in order to provide a debtor with payment options in the most effective, respectful way in light of the debtor’s circumstances, so as to secure payment of the debt. (See Paulus, Col. 1, lines 65-67, Col. 2, lines 1-4, 21-33). Since the claimed invention is merely a combination of old elements, Imrey’s receiving payment of a debt and Paulus’ interactive testing to identify the most efficient and effective communication to a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 30:

Imrey and Paulus teach each and every element of Claim 2 above.

Imrey further teaches:

the electronic message comprises one or more of an SMS, an RCS or an Email message. . (See Imrey, Par. 88 (A typical session will be prompted by notifying the debtor in some fashion such as by electronic contact such as email or text messaging.))



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/12/2021